Citation Nr: 9925416	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  97-27 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
injury to Muscle Group XXII (MG XXII), currently rated 20 
percent disabling.

2.  Entitlement to an increased rating for neck scars, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran had active military service from August 1949 to 
January 1953.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from an August 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah.  The RO, in pertinent part, denied 
entitlement to increased evaluations for anxiety reaction, 
residuals of an injury to muscle group XXII, neck scars, and 
left neck cutaneous nerve neuralgia.

In August 1998, the Board denied entitlement to increased 
evaluations for anxiety reaction and left neck anterior 
cutaneous nerve neuralgia, and remanded the issues of 
entitlement to increased evaluations for residuals of an 
injury to muscle group XXII and neck scars to the RO for 
further development.  The case has recently been returned to 
the Board for appellate consideration.


REMAND

The appellant is hereby advised of his right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In the 1998 remand, the Board requested an examination to 
determine the nature, extent, and severity of any limitation 
of motion of the cervical spine resulting from the residuals 
of injury to MG XXII and neck scars, and to account for any 
other etiology for such limitation of motion.  As the Board 
requested, the RO asked for a complete record of medical 
treatment and obtained a medical examination in October 1998.  
The RO in April 1999 issued a supplemental statement of the 
case that discussed the development undertaken and the 
evidence received since the Board remand.  

The record shows that in May 1999 the RO requested further 
examinations apparently to evaluate the veteran's 
employability as a result of his service-connected 
disabilities.  An examination completed in June 1999 reported 
findings for the veteran's neck scars and cervical spine.  
Later in June 1999 the veteran was advised that his appeal 
was being returned to the Board.  The representative in 
August 1999 argued that the case should be returned to the RO 
since the June 1999 examination was relevant to the matters 
at issue, but the RO had not considered it and there had not 
been a waiver of initial consideration of the evidence at the 
RO.

The Board has reviewed the development undertaken in light of 
the recent decision of the Court in Stegall v. West, 11 Vet. 
App. 268 (1998) and 38 C.F.R. §§ 19.37 and 20.1304 (1998).  
The Board finds no deficiencies in the October 1998 VA 
examination.  However, the Board is inclined to agree with 
the representative's argument for further development and 
initial RO consideration of the pertinent evidence in the 
June 1999 medical examination.  

The provisions of 38 C.F.R. § 19.37(a) are applicable here as 
it appears likely from the record that the June 1999 
examination report was on file before the claims folder was 
transferred to the Board.  There is no correspondence 
indicating that the examination report was forwarded to the 
Board after transfer, although a RO letter dated June 24, 
1999 advised the veteran that his appeal was being returned 
to the Board and the examination report was date stamped 
received at the RO on June 29, 1999.  




It is provided in § 19.37(a) that evidence received by the RO 
prior to transfer of the records to the Board after an appeal 
has been initiated (including evidence received after 
certification has been completed), will be referred to the 
appropriate rating or authorization activity for review and 
disposition, and a Supplemental Statement of the Case will be 
furnished to the appellant and his or her representative as 
provided in Sec. 19.31 of this part, unless the additional 
evidence received duplicates evidence previously of record 
which was discussed in the Statement of the Case or a prior 
Supplemental Statement of the Case, or the additional 
evidence is not relevant to the issue, or issues, on appeal.  

The June 1999 examination was in the claims file before the 
case was transferred to the Board.  The examination did not 
duplicate the October 1998 examination and it reportedly 
included photographs of the veteran's neck scars, which had 
not been obtained on the earlier examination.  However, it 
appears that the photographs were not forwarded with the 
examination report.  

Further, the Board observes that § 19.37(a) requires review 
of the evidence by the rating activity and it does not appear 
that such review was completed.  The failure to have the RO 
consider the complete examination findings, including 
photographs, could arguably be considered prejudicial to the 
claims since this evidence bears directly upon the severity 
of the MG XXII residuals and neck scars.  

In view of the recent legal precedent in Stegall as applied 
to the facts of this appeal and applicable regulations 
mentioned above, the case is again remanded for the following 
action:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his MG 
XXII injury residuals or neck scars.  



After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the response from the veteran, the RO 
should obtain all outstanding VA 
treatment records.  

2.  The RO should attempt to contact the 
physician who performed the June 1999 
medical examination and request that the 
examiner provide all photographs taken 
during that examination, in particular 
those of the veteran's neck scars. 

3.  Thereafter, the RO should review 
claims file to ensure that all of the 
foregoing requested development has been 
completed, is responsive to and in 
complete compliance with the directives 
of this remand.  If not, the RO should 
implement corrective procedures.  
Stegall, supra.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, including reexamination 
of the veteran, the RO should review the 
veteran's claim for increased ratings for 
his neck scars and residuals of injury to 
MG XXII. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


